On behalf of the
Mauritius delegation, it is my pleasure and privilege to
extend to Mr. Insanally our heartiest congratulations on his
election as President of the General Assembly at its forty-
eighth session. We wish to assure him and members of his
Bureau of our full cooperation and support in the tasks that
lie ahead of them. The election of a representative of
Guyana to the presidency of this Assembly is gratifying in
more ways than one and underlines the fact that even the
smallest of States belonging to this Organization has a role
to play on the international scene and will not shy away
from any responsibility that may be entrusted to it, however
big the challenge.
We should also like to place on record our appreciation
of his predecessor for the commendable manner in which he
conducted the deliberations of the forty-seventh session of
the General Assembly.
Mauritius is pleased to welcome into the family of the
United Nations its new Members: Andorra, the Czech
Republic, Eritrea, Monaco, the Slovak Republic and The
Former Yugoslav Republic of Macedonia. We are hopeful
that these new Members will uphold and strengthen the
ideals enshrined in the Charter of this Organization and we
look forward to their active participation in our deliberations.
Forty-eighth session - 30 September l993 29
It is important, in my delegation’s view, that I address
in the first instance an issue of prime concern to the
functioning of our Organization. There is at present much
debate and ambivalence about the future role and
orientations of the United Nations. While it is generally
accepted that the United Nations as a multilateral
organization should adapt to and reflect the profound
changes that have taken place since its founding,
considerable doubt exists on what proposals and practical
measures should be adopted to make the United Nations
system more effective and forge it into a relevant instrument
of global governance. Is the United Nations able to respond
to the new demands, opportunities and challenges that have
emerged especially since the end of the cold war and still
remain true to its Charter? That the United Nations in
recent years has already been able to play a more central
role in world affairs and assume greater responsibilities in
the wide range of social and political problems is an
indication that it has earned the growing acceptance of the
world community as a legitimate vehicle for addressing
significant global issues.
However, beneath the prestige of regained moral stature
and recognition that its ideals and message are still valid is
the reality that the United Nations administrative structures
and institutions are in dire need of reform. The United
Nations system remains ill-equipped for the scope of its
current operations and activities. The evolving nature of the
United Nations will therefore have a crucial impact on the
future shape and management of the post-cold-war
international economic and political environment.
The current debate on revitalization and restructuring
hinges on whether the United Nations should become more
focused or more encompassing. Despite clear
pronouncements for change at the level of the Assembly, the
Security Council, social and economic organs and peace-
keeping operations, it is evident that many Member States
are neither expecting the process to result in any sweeping
structural reforms nor contemplating a revision of the
Charter.
Progress will therefore need to come from within, the
result of a balancing act between divergent interests and
political considerations. It would be unfortunate, however,
if such an agreement were merely a reflection of a lowest
common denominator rather than the product of genuine
cooperation.
I concede that the reform of such an Organization is no
easy task and requires the assistance of one and all. Last
year the Mauritius delegation to the General Assembly
commended the Secretary-General’s efforts at reforming our
Organization. I should like to reiterate our appreciation for
what has been achieved so far and our support for the work
currently being undertaken by the Secretary-General to
revitalize the United Nations.
I remain convinced that the emerging global situation
has brought the objective of restructuring the United Nations
system within reach. Such reform should, in the end, cater
for the aspirations of the peoples of this world and enable
the Organization to respond favourably to the emerging new
expectations.
The General Assembly, we believe, ought to be
encouraged, by its increased membership and a general trend
towards democratization, to assume a more preponderant
place in the affairs of the Organization. It should strengthen
its policy-making role, especially in the social and economic
fields, so as to exercise greater balance with the Security
Council, whose mandate is now expanding beyond the
traditional delineation of threats to peace and security into
such areas as human-rights violations and humanitarian
assistance, through preventive diplomacy and innovative
peace-keeping operations. Thus, while remaining the crucial
forum for discussion, the General Assembly would increase
its capacity to respond to major problems and take
initiatives.
On the other hand, greater consensus among its
members has enabled the Security Council to assert its
authority and break new ground in authorizing the use of
force under Chapter VII of the Charter - for example, in
Somalia, where domestic jurisdiction would normally apply,
or Yugoslavia, through preventive action. The Council has
also had more frequent recourse to sanctions, using them on
five occasions since 1990. The intensification of the United
Nations presence has undeniably enhanced the reputation of
the Organization. But it has also raised questions about the
Council’s composition and apprehension over its decision-
making process.
The new responsibilities and importance assumed by
the Council would justify, in our view, some form of
enlargement to reflect the new level of membership of the
United Nations. A more representative Council would earn
recognition and legitimate acceptance and be able to take
action quickly and effectively with the imprimatur of
fairness.
The Council could, we believe, withstand changes and
still retain its main executive function, while improving at
30 General Assembly - Forty-eighth session
the same time its coordination with other United Nations
bodies, such as the General Assembly.
Peace-keeping has become one of the major
responsibilities of the Council. The rapid expansion of
peace-keeping operations and the huge involvement of
United Nations personnel in this area have boosted
confidence in the Organization and given it a higher
international profile. Unfortunately, peace-keeping is also
becoming a heavy burden in terms of financial and human
resources, which threatens to curtail the Organization’s
involvement in other priority areas. Peace-keeping should
not be confined merely to narrow security objectives,
excluding broader considerations of non-military threats to
security.
The Security Council has, in fact, special responsibility
in shaping the future of peace-keeping as an effective
safeguard in areas of conflict, or potential conflict, in
volatile domestic or regional situations where major threats
to international peace reside today.
However, as the Secretary-General notes in his report
on the implementation of the recommendations of his
"Agenda for Peace",
"Peace-keeping is in a state of rapid evolution as the
United Nations is asked to undertake increasingly
complex and dangerous tasks." (A/47/965, para. 26)
As the mandate of peace-keeping operations extends beyond
their traditional domain into such areas as electoral
assistance, humanitarian relief activities, human-rights
monitoring, assistance for nation-building, border-monitoring
and sanctions enforcement, clearer peace-keeping guidelines
and standards, based on properly defined mandates and
adequate financial support, become essential. Within the
parameters of fundamental principles and their interpretation,
peace-keeping operations should be designed to work. The
United Nations has made good use of the lessons of concrete
and painful experience.
Mauritius, for its part, would like to suggest that when
carrying out the reform exercise we should not only address
the issues of financial resources or expansion of the
membership of the Security Council, but also look at matters
of concern raised in other forums and their attendant
consequences for this Organization. We should, hence, not
fail to give due attention to the principles contained in the
Declaration on International Economic Cooperation, adopted
at the eighteenth special session of the General Assembly,
especially with respect to the rejuvenation of equitable
economic growth and development. We must bear clearly
in mind other new and globally agreed programmes, such as
the New Agenda for the Development of Africa, Agenda
21, which came out of the Rio Conference, and the
recommendations of the second World Conference on
Human Rights.
Any changes in the structure of the United Nations
should be the product of as large a consensus as possible, in
order to preserve the credibility of our Organization, and in
this task we must be guided inexorably by the spirit of the
United Nations Charter.
However, while we uphold this spirit, it is our opinion
that serious consideration should be given to a review of the
provisions of the Charter. A rereading of the Charter would
enable us to look anew at its contents and allow us to
propose amendments in the light of new world realities. I
also urge that the Assembly insist on greater clarity in its
resolutions. This will certainly facilitate action and prevent
time lost discussing varying interpretations of resolutions.
No doubt, one of the most striking events since the last
session of the General Assembly has been the second World
Conference on Human Rights, held in Vienna in June of this
year. The Conference was an opportunity to review the
evolution of the attitudes of the peoples of the world towards
the upholding of the rights and dignity of man since the first
World Conference on Human Rights, which was held in
Tehran in 1968. The quarter of a century that separates the
holding of these two Conferences has witnessed a lot of
changes, notably the assertion of those States which emerged
from the demise of colonization.
In Vienna, both the old and the new players in the
world’s human rights forums were able to put forward their
concerns and aspirations. The discussions, though not
always easy, had the advantage of being frank. We in
Mauritius firmly believe that the end result of the
Conference will be beneficial to the protection of the rights
of the individual. We must see to it, however, that the
provisions of the Vienna Declaration and Plan of Action are
implemented and do not become mere additional documents
in the international archives. In this context, I wish yet
again to make a special appeal to this Assembly for a
substantial increase in the resources of the Centre for Human
Rights to enable it to attend to its responsibilities with
consistency and efficiency and thus contribute more
effectively to the universal upholding of human rights.
Mauritius wishes to reiterate, in the most forceful
manner possible, its support for the recommendation of the
Forty-eighth session - 30 September l993 31
second World Conference on Human Rights that this
Assembly address urgently the need to establish a post of
United Nations high commissioner for human rights. It is
our sincere hope that a favourable decision will be reached
to reflect the wishes of the peoples of the world. Such an
office would play the necessary role of coordinating United
Nations work on human rights and would be the focal point
for upholding human rights norms.
In keeping with its stand on human rights issues,
Mauritius would also like to state its support for the
responsibilities assigned to the International Tribunal for the
prosecution of those responsible for the serious crimes
committed against humanity in the territory of the former
Yugoslavia since 1 January 1991. We would like to
congratulate all those eminent persons who have been
elected to sit on this Tribunal and wish them well in their
difficult task.
Indeed, we view with great concern and sadness the
atrocities and untold sufferings endured by the peoples of the
former Republic of Yugoslavia, particularly the children.
Let the impartial conclusions of the Tribunal serve as a
lesson to those who believe they can get away with such
degrading actions, such disrespect for human life. The
seriousness and steadfastness with which the Tribunal carries
out its duty will bear witness to the fact that the world
community does not remain insensitive and will not be
complacent in the face of such despicable and reprehensible
acts wherever and whenever they occur. Yet as this century
of our so-called civilized world fades away, the history of
Bosnia and Herzegovina will be written with the blood of
thousands of innocent men, women and children.
Earlier this year the world exulted at the news that
France, the United States of America and the Russian
Federation had voluntarily extended their moratoriums on
nuclear testing. It is heartening to observe that 1993 may
yet be the year when the world will have enjoyed the longest
respite from nuclear testing and its attendant consequences,
despite the recent disturbing reports pointing to the
possibility of a resumption of nuclear testing by certain
countries. No one doubts the nuclear strength of the
countries which have made the moratorium a policy and it
is to their credit that they have so far not been tempted to
show their might by resuming nuclear testing.
It is our sincere wish that members of the nuclear club
adhere to their declared moratoriums, for the resumption of
nuclear testing by any of those States would jeopardize the
1995 conference for the review and extension of the
non-proliferation Treaty, and would, to our mind, inevitably
undermine the current efforts aimed at global disarmament.
It would be unrealistic on our part not to recognize that,
despite uncertainties and ongoing foyers of tension, the
world political climate has improved considerably. As cold
war rivalry faded, significant bilateral progress was made
with the conclusion of the START Treaties and the
subsequent agreements for reduction in the respective
nuclear arsenals of the erstwhile super-Powers. These
positive efforts were reinforced internationally by the
decision of a number of States, including France, China and
South Africa, to adhere to the non-proliferation Treaty at a
crucial phase in its review process.
Such encouraging developments bode well for all small
nations like ours whose safety rests upon the foundations of
a reliable collective security system. The recent historic
agreement between the PLO and Israel and the imminent
constitution of a democratic non-racial South Africa should
pave the way for rapid progress towards the denuclearization
of Africa. Likewise, we note with great satisfaction the
consensus emerging in the deliberations of the Ad Hoc
Committee on the Indian Ocean to adopt new approaches in
response to the changing international situation and give
fresh impetus to the process of strengthening cooperation,
peace, security and stability in the Indian Ocean region. The
increased participation in this year’s session suggests that the
General Assembly could accordingly consider broadening the
Committee’s mandate.
Success at the regional level depends largely on a
global atmosphere that is conducive to disarmament. We
wish therefore to reiterate, in this perspective, the importance
of the current negotiations for the review of the NPT and the
conclusion of a test ban which should provide non-nuclear
States with firm security assurances and address the various
issues of nuclear proliferation. The threat of the spreading
of smaller nuclear weapons is compounded by the
availability of weapons-grade nuclear material produced
from plutonium and highly enriched uranium and the relative
lack of proper commercial safeguards. To these dangers
must be added the potential hazard of nuclear pollution and
the dumping of toxic wastes.
Casting a glance at the world in general, we have
reason to hope for the advent of peace in the various hitherto
violence-ridden regions of our planet in a not-too-distant
future. On the African continent, we note a trend towards
solutions to difficult situations. In Mozambique, we salute
the signing of the General Peace Agreement for
Mozambique between the Government of Mozambique and
32 General Assembly - Forty-eighth session
RENAMO, the Mozambique national resistance movement.
We commend the positive contribution of the United Nations
operations in Mozambique. We urge the leaders concerned
to show sufficient flexibility in the current negotiations
aimed at elaborating appropriate electoral laws for the
country.
South Africa is another source of hope. We in
Mauritius have been following very closely the evolution of
discussions in the multiparty negotiating forum and are
particularly appreciative of the resolution adopted
unanimously by the Technical Negotiating Council on
16 August 1993, which endorses the return of Walvis Bay
and the offshore islands to Namibia. We have had the
opportunity to congratulate those responsible for this very
positive step, which we also applaud as a confidence-
building measure in that region.
We welcome the installation of the Transitional
Executive Council and wish to pledge our readiness - as a
country which has made, in its own modest way, its share of
contributions to the democratization process across the
world - to help in the preparations leading to the elections of
27 April 1994.
The capacity to dismantle apartheid, establish the basis
of a new constitution by consensus, and agree on an
election date within a few years is no mean achievement.
However, whilst many rapid and positive changes are taking
place, South Africa continues to be plagued by ceaseless
violence. Time and again we have deplored the upsurge of
violence which has cost the lives of several of Africa’s most
illustrious sons, among them the sorely missed Chris Hani.
We therefore welcome wholeheartedly the proposal to
establish a national peace force in South Africa, made up of
representatives of all parties, which would be entrusted with
the task of preventing violence in particularly volatile areas.
The creation of this mechanism shows the determination and
ardent desire of all in South Africa to resolve outstanding
issues and to proceed as planned for violence-free elections
in April of next year.

In Somalia, we have been distressed by the senseless
killing of members of the United Nations Forces as well as
Somali civilians. The skirmishes being witnessed in Somalia
have regrettably shifted world attention away from the
starving millions to manhunts. Women and children dying
daily for want of food have been relegated insignificantly to
the backstage. Mauritius would like to call on the leaders of
the various Somali factions to revert to the agreement
reached in Addis Ababa and submit themselves to the peace-
keeping process within the context of the recently established
Organization of African Unity (OAU) Mechanism for the
Prevention, Management and Resolution of Conflicts. Our
fervent appeal to all those bent on perpetuating the blood
bath in Somalia is to heed the concerns of the international
community and indeed act in the interests of the Somali
people rather than in their own selfish interests.
In our Indian Ocean region, on an issue of direct
concern to us, I am happy to say that meaningful dialogue
on the Chagos Archipelago is taking place with the United
Kingdom authorities.
While we hail the success of the United Nations in
Cambodia, we cannot but decry the atrocious situation in
Angola, where thousands of lives are done away with daily.
The question that must be asked is this: to what end will a
country depleted of its human resources serve those who, in
their desperation to be at the helm of affairs, are ready to
sacrifice countless lives and lay waste that very country?
We exhort Mr. Savimbi and his UNITA to come to terms
with reality and accept the will of the Angolan people as
expressed through the ballot box.
Outside the African continent, the Middle East, which
has witnessed one of the most bitter conflicts of the century,
heralds a new era. There is cause for satisfaction in the
knowledge that the peace process which began at the Madrid
Conference in October 1991 has taken a decisive turn with
Israel and the Palestine Liberation Organization (PLO)
extending mutual and official recognition to each other. Let
us hope that the plan for Palestinian self-rule in Gaza and
Jericho is but a prelude to Israel’s complete withdrawal from
the occupied territories, a sine qua non for a just and durable
peace in the Middle East.
As I said earlier, we have reason to rejoice at the
thought of more peaceful days in various areas of the world.
However, this prospect is marred by other concerns. In Fiji
the long-awaited review of the Constitution has not yet taken
place, with the unfortunate result that the electoral system is
in stagnation. We feel that meaningful changes in the
Constitution, as promised by the Fijian authorities, will
restore confidence in the Fijian community and will bring
about smoother relations in the country for the benefit of all.
Mauritius, as a multi-cultural, multi-religious and
multi-ethnic society, is willing, in all humility, to share with
Fijian authorities the benefits of its own experience of
harmonious living and to assist, should it be so wished, in
the review of the Constitution.
Forty-eighth session - 30 September l993 33
While there are promising developments in the world,
the global economy continues to evoke distress. The long-
awaited economic recovery in developed countries continues
to be inconsistent and uneven; global economic stability
remains more elusive than ever. Economic growth and
development proper are the only durable, effective and
equitable solution to instability and to a host of other
associated problems facing the world. We believe, therefore,
that it is the concern of the entire world to ponder seriously
a new form of multilateralism which would ensure
systematic coordination of policies involving all groups of
countries.
We believe that the rapid internationalization of the
world economy points to the urgency to resume North-
South dialogue constructively and in a spirit of cooperation
and understanding. This dialogue should become an
instrument for the promotion of economic growth in
developing countries and should address world economic
problems practically, instead of remaining a mere slogan
interspersed now and again by half-measures aimed more at
placating genuine concerns of the South than at evolving a
workable long-term policy to bridge the ever-widening gap
between the North and the South with immediate,
medium-term and long-term solutions to the exasperating
problems that plague most developing countries.
The efforts of most developing economies are
compromised by the consequences of unbridled
protectionism, deteriorating commodity prices, acute debt
problems, declining financial flows, poverty and
unfavourable terms for the transfer of technology. However,
in the face of the unfair competition that continues to hold
sway on the international trade scene, we should ensure, for
example, that the provisions of the Lomé Convention that
binds the European Economic Community with the Asian,
Caribbean and Pacific group of countries are upheld in any
multilateral trade negotiations.
We in Mauritius are eager for a balanced outcome of
the Uruguay Round and have therefore been extremely
disappointed at the scant attention paid to the interests of the
developing countries which are vulnerable to shifts in the
world economic order. The ongoing negotiations have
turned out to be primarily a battle of wits and nerves among
the developed countries. We have studied the latest
proposals from Geneva with attention, and our frank reaction
is one of consternation and dismay.
What is proposed is a cataclysmic operation which calls
for the system to be completely refounded, the structures that
exist to be razed, and the groupings within which we
conduct our foreign trade to be dismantled. What is
suggested by the major negotiators is a change so convulsive
that only the most resilient economies will emerge
unscathed.
Mauritius considers this situation to be most unfair,
unjust and, above all, counter-productive, in the long run.
Mauritius, which has an open economy banking on export-
led growth, is in favour of free trade and liberalization of
exchanges with due regard for the acquired rights of various
groups of developing countries. We believe, however, that
such change must come about through an orderly,
evolutionary process that will give ample time for
adaptation, rather than through external imposition which has
little consideration for factors other than economic. We
therefore appeal to all contracting parties to strive earnestly
for a conclusion of the Uruguay Round that will take into
account the difficulties of the developing countries and the
particular situation of small island States.
Both the United Nations Conference on Environment
and Development and the General Assembly have recognized
the specificities of small island States and the attention that
should be given to them in view of the special case they
constitute in the interrelation of environment and
development. These States are characterized by their limited
size in relation to the length of their coastline, limited
natural resources, relative geographical isolation, extremely
fragile and vulnerable ecosystem and a vast expanse of seas
forming part of their territorial limits. For small island
nations the ocean and the coastal environment are hence of
primary importance and constitute a basic development
resource.
The record of the United Nations in the social and
economic fields is a mixed one. Its contribution to global
awareness and respect for human rights and democratic
values is undisputed. The Rio and Vienna Conferences were
landmarks of global cooperation, despite divergent
perceptions on the strengthening of relevant institutions and
adoption of concrete measures.
Such cooperation could in our view be developed by
maintaining a strong role for the Commission on Sustainable
Development and by choosing a feasible and incremental
approach to implementing the commitments made by
Governments under Agenda 21. In this regard, we look
forward to the fruitful preparations for the Global
Conference on the Sustainable Development of Small Island
Developing States and its successful outcome in Barbados
next year, as the first test case in the ongoing Rio process.
We also feel that the General Assembly should seriously
34 General Assembly - Forty-eighth session
consider establishing an intersessional mechanism to
complete the work of the Preparatory Committee for the
Conference.
We, for our part, are as committed as any of those who
have made the protection of the global environment their
leitmotif. We have ratified the Climate Change Convention,
the Biodiversity Convention, the Montreal Protocol and the
Basel and the Bamako Conventions, among other
instruments. Our concern is to safeguard the world and
ensure the well-being of those who live in it.
(spoke in French)
Let me pursue my thoughts on participation by small
States in international life by calling attention to the fact that
in a few weeks Mauritius will have the honour to host the
fifth Summit of French-speaking Countries and by saying a
few words about the two principal themes that will be
addressed by Heads of State or Government of countries that
share the use of the French language: human rights and
development; and unity in diversity.
Those timely questions illustrate our concerns at a time
when the world is undergoing profound change and when
most of our countries continue to face challenges of
development. My country wants to make its own
contribution, however modest, to the thought of the French-
speaking world and the rest of the international community
so that mankind may see - based on the example of
Mauritius - that peaceful coexistence in a multi-cultural,
multi-ethnic, multi-linguistic culture is no mere Utopian idea.
I wish to thank the Secretary-General, a great friend of
the French-speaking world, for having agreed, despite his
weighty responsibilities, to honour us with his presence at a
Summit that will bring together, at the highest level,
delegations from 47 countries and from all continents.
(spoke in English)
As members will appreciate, we small States are
nevertheless doing our best to make our share of
contributions in order to bequeath to future generations an
environmentally clean world, a world free of want, a world
free of war, a world where peace and harmony will prevail.
Can we expect the same from those with mightier resources?
